In an accounting proceeding, the claimant appeals, as limited by his brief, from so much of a decree of the Surrogate’s Court, Queens County (Laurino, S.), dated August 14, 1980, as dismissed his objections to “Schedule D” of the account of petitioner, the Public Administrator of Queens County. Decree affirmed, insofar as appealed from, without costs or disbursements. The claimant failed to sustain his burden of proving that he was entitled to recover for the room and board furnished without charge to his deceased brother (see Collyer v Collyer, 113 NY 442; Matter of Adams, 1 AD2d 259; see, also, Holt v Tuite, 188 NY 17; Williams v Hutchinson, 3 NY 312, 318). Damiani, J. P., Lazer, Gulotta and Bracken, JJ., concur.